DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Max Ali on September 21, 2021.

The application has been amended as follows: 
	
	In claim 1, in line 10, the word --- received --- has been inserted before the term “optical signal”.


	In claim 10, in line 3, the first and second occurrences of the word “cardiac” has been deleted.  

	In claim 21, in line 1, the word --- the --- has been inserted before the word “second”.

	In claim 22, in line 1, the limitation “claim 1” has been deleted and the limitation --- claim 3 --- inserted therefor.
	In claim 22, in line 1, the word – the --- has been inserted before the word “second”.

	Claims 11-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

With regards to claim 1, the prior art does not teach or suggest generating a first cardiac component from the first PPG signal based on the signal filter parameter that was determined based on the common component that was identified based on the comparison between the first and the second PPG signals and generating a second based on the signal filter parameter, wherein the first and the second PPG signals result from received first and second optical signals, each received optical signal containing a cardiac component associated with the user’s heartbeat, in combination with the other claimed elements.
The dependent claims 2-10 and 21-22 are allowable due to their dependency.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793